                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 STEVEN VLASICH,                                  Case No. 1:13-cv-00326-LJO-EPG (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               STEVEN VLASICH, CDC #E-10408,
                                                  PLAINTIFF'S WITNESS

 DR. C. NAREDDY and DR. O.                        DATE: December 18, 2018
 BEREGOVSKAYA,                                    TIME: 8:30 a.m.
                  Defendants.

        Steven Vlasich, inmate, CDC #E-10408, a necessary and material witness for Plaintiff in
proceedings in this case on December 18, 2018, is confined at CSP-Sacramento, 100 Prison
Road, Represa, CA 95671, in the custody of the Warden/Sheriff. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate in Courtroom #4, 7th Floor, United States Courthouse, 2500
Tulare Street, Fresno, California, on December 18, 2018, at 8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of CSP-Sacramento

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution. The inmate’s legal property relevant to the trial shall accompany the inmate to
the trial.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    November 15, 2018                       /s/
                                              UNITED STATES MAGISTRATE JUDGE
